       Case 4:21-cv-00045-BMM-JTJ Document 8 Filed 06/08/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION

 CERTAIN UNDERWRITERS AT
 LLOYD’S, LONDON
 SUBSCRIBING TO POLICY NO.                             CV-21-45-GF-BMM-JTJ
 STEO 1273-1907,

 Plaintiffs,                                             ORDER

 v.

 MOUNTAIN TITLE COMPANY,
 JAMES TALCOTT
 CONSTRUCTION, INC.,

 Defendants

      Plaintiff has moved for an order allowing Adrian T. Rohrer, Esq., and David

L. Koury, Esq. to appear pro hac vice in this case with Jessee Beaudette, Esq.,

designated as local counsel. The applications of Mr. Rohrer and Mr. Koury appear

to be in compliance with L.R. 83.1(d).

      IT IS ORDERED:

      Plaintiff’s motions to allow Mr. Rohrer and Mr. Koury to appear on its

behalf (Docs. 6 and 7) are GRANTED, subject to the following conditions:

      1.       Local counsel shall exercise the responsibilities required by L.R.

83.1(d)(5) and must be designated as lead counsel or as co-lead counsel;
       Case 4:21-cv-00045-BMM-JTJ Document 8 Filed 06/08/21 Page 2 of 2



      2.       Only one attorney appearing pro hac vice may act as co-lead counsel;

      3.       Mr. Rohrer and Mr. Koury must each do their own work. Each must

do their own writing, sign their own pleadings, motions, briefs, and, if designated

co-lead counsel, must appear and participate personally in all proceedings before

the Court;

      4.       Local counsel shall also sign all such pleadings, motions and briefs

and other documents served or filed; and

      5.       Admission is personal to Mr. Rohrer and Mr. Koury.

      IT IS FURTHER ORDERED:

      Each applicant shall file, within fifteen (15) days from the date of this Order,

an acknowledgment and acceptance of their admission under the terms set

forth above.

      DATED this 8th day of June, 2021.




                                           -2-
